J-S09001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: M.T., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: F.T., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2344 EDA 2021

                Appeal from the Order Entered October 28, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0000245-2018

    IN THE INTEREST OF: M.T., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: F.T., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2345 EDA 2021

                Appeal from the Order Entered October 28, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000025-2021


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                  FILED MAY 6, 2022

        F.T. (Father) appeals from the orders, entered in the Court of Common

Pleas of Philadelphia County, Juvenile Division, granting the Philadelphia

Department of Human Services’ (DHS) petition to involuntarily terminate his




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S09001-22



parental rights to his minor child, M.T. (Child), born April 2013, and changing

the placement goal to adoption.1 After careful review, we affirm.

       DHS first became involved with Child on December 24, 2017, when it

received a General Protective Services’ report alleging that S.T., Child’s

mother (Mother) had been under the influence of drugs since the prior day.2

On February 9, 2018, the court held an adjudicatory hearing.        The court

deferred adjudication but obtained an Order of Protective Custody (OPC) for

Child. On March 28, 2018, the court adjudicated Child dependent and placed

Child in the custody of DHS.

       Father was arrested on April 23, 2015, in Jefferson County, Kentucky,

when Child was 16 months old. He was convicted of first-degree robbery and

is currently serving a ten-year term of incarceration, with a maximum release

date of April 22, 2025.3 On March 19, 2018, DHS established a Single Case

Plan (SCP) for Father, which included the following objectives: (1) compliance

with Community Umbrella Agency (CUA) services and court orders; (2)

____________________________________________


1  On December 10, 2021, this Court consolidated the adoption and
dependency docket numbers for purposes of appeal. See Order, 12/10/21.
See also Pa.R.A.P. 513 (consolidation of multiple appeals). We also note that
in his brief on appeal, Father makes no challenge or argument to the change
of goal order. As such, any related claims are waived, and that order is
affirmed.

2 On October 28, 2021, the trial court accepted S.T.’s (Mother) voluntary
relinquishment of her parental rights to Child. Mother did not appeal the trial
court’s order and she is not a party to this appeal.

3N.T. Termination Hearing, 10/28/21, at 6; DHS Exhibit #2-A (Kentucky
Online Offender Lookup).

                                           -2-
J-S09001-22



participation in supervised, weekly phone calls with Child; and (3)

participation in any programs available through the prison system. N.T.

Termination Hearing, 10/28/21, at 19; DHS Exhibits 1-3.       Eboni Parks, a

caseworker at CUA, explained that CUA created and funded a phone account

for Father to enable him to participate in weekly phone calls with Child. Id.

at 20. An email account was created for Father. Id. at 22. Additionally,

Caseworker Parks explained that, while incarcerated, Father completed a

parenting program, a substance abuse program, and an anger management

program. Id. at 40.

       From December 2019 to October 2021, Father called Child six times,

each call lasting under 30 minutes. Id. at 26. During these phone calls, Child

needed “to be reminded of who she [was] speaking to.” Id. Additionally,

during that time, Father sent one e-mail to Child, dated April 25, 2020. Id.

Father testified that he had not sent any e-mails because the JPay4 was not

set up for him. Id. at 22-23.

       Child was placed in her foster home in April 2018. Id. at 31. By the

time of the termination hearing on October 28, 2021, Child, then 8 years-old,

had been in foster care for three years and eight months. Id. at 18.




____________________________________________


4 JPay enables individuals who are incarcerated to have access to email and
telephone services. It also allows for money transfers. See https://jpay.com
(last visited 4/20/22).


                                           -3-
J-S09001-22



        Following the hearing, the court terminated Father’s parental rights to

Child under sections 2511(a)(1), (2), (5), (8) and (b) of the Adoption Act.5

Father filed a timely notice of appeal and Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal.             He raises the following issues for our

consideration:

        1. Whether the trial court committed reversible error when it
           involuntarily terminated [F]ather’s parental rights[,] where
           such determination was not supported by clear and convincing
           evidence under the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1),
           (2), (5) and (8).

        2. Whether the trial court committed reversible error when it
           involuntarily terminated [F]ather’s parental rights without
           giving primary consideration to the effect that termination
           would have on the developmental, physical[,] and emotional
           needs of the [C]hild as required by the Adoption Act, 23
           Pa.C.S.A. § 2511(b).

Appellant’s Brief, at 8.

        In a proceeding to involuntarily terminate parental rights, the burden of

proof is on the party seeking termination to establish by clear and convincing

evidence the existence of the grounds for doing so. In re Adoption of G.L.L.,

124 A.3d 344, 346 (Pa. Super. 2015); In re Adoption of S.M., 816 A.2d 117,

1122 (Pa. Super. 2003).            Clear and convincing evidence is defined as

testimony that is so “clear, direct, weighty[,] and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” Id. A court examines whether the totality of the


____________________________________________


5   23 Pa.C.S.A. §§ §§ 2101-2938.

                                           -4-
J-S09001-22



circumstances, including the individual circumstances of each case and all

explanations offered by the parents, clearly warrants termination. Id. We

review a trial court’s decision regarding involuntary termination of parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003). Our scope of review is limited to whether the trial

court’s order is supported by competent evidence. Id.

       Although Father appeals the termination of his parent rights under

sections 2511(a)(1), (2), (5) and (8), the trial court terminated Father’s rights

under only under sections 2511(a)(1) and (2). Additionally, satisfying only

one subsection of section 2511(a) is sufficient for termination. In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). As such, we will only discuss

Father’s appeal of the termination order under section 2511(a)(2).

       The relevant subsections of section 25116 of the Adoption Act are as

follows:

       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

                                          ***

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary for
           his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot or
           will not be remedied by the parent.

____________________________________________


623 Pa.C.S.A. § 2511(a) (Grounds for involuntary termination); 23 Pa.C.S.A.
§ 2511(b) (Other considerations).

                                           -5-
J-S09001-22


                                     ***

      (b) The court in terminating the rights of a parent shall give
      primary consideration to the developmental, physical[,] and
      emotional needs and welfare of the child. The rights of a parent
      shall not be terminated solely on the basis of environmental
      factors such as inadequate housing, furnishings, income,
      clothing[,] and medical care if found to be beyond the control of
      the parent.      With respect to any petition filed pursuant to
      subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(2) and (b).

      Additionally, a determination of whether the parent’s conduct justified

termination of parental rights under section 2511(a) is not relevant to a needs

and welfare analysis under section 2511(b). In re Adoption of R.J.S., 901

A.2d 502, 508 (Pa. Super. 2006). The focus in terminating parental rights

under section 2511(a) is on the parent, but under section 2511(b), it is on the

child. In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en

banc).   Moreover, a court only proceeds to section 2511(b) if it is first

determined that the parent’s conduct warrants termination of his or her

parental rights pursuant to section 2511(a). In re L.M., 923 A.2d 505, 511

(Pa. Super. 2007).

      Under section 2511(a)(2), Father argues that DHS has not established

that the causes of incapacity will not be remedied. Specifically, Father asserts

that past incapacity alone is not a sufficient basis for involuntary termination

and there must be evidence of a parent’s present incapacity. Appellant’s Brief,

at 16 (citing In Re Adoption of A.N.D., 520 A.2d 31, 35 (1986)). We agree


                                      -6-
J-S09001-22



with the trial court’s determination that DHS proved, by clear and convincing

evidence, that Father cannot or will not remedy the causes of incapacity.

         Under section 2511(a), “[a] parent’s absence and/or failure to support

due to incarceration is not conclusive on the issue of abandonment.” In re

Adoption of McCray, 331 A.2d 652, 655 (Pa. 1975). However, our Supreme

Court has also stated, “[T]he length of the remaining confinement can be

considered as highly relevant to whether the conditions and causes of the

incapacity, abuse, neglect, or refusal cannot or will not be remedied by the

parent, sufficient to provide grounds for termination pursuant to [section]

2511(a)(2).” In re Adoption of S.P., 47 A.3d 817, 830 (Pa. 2012).        Here,

DHS has demonstrated that Father’s present incapacity will not be remedied

where his minimum release date from prison is October 23, 2023 and his

maximum released date is April 22, 2025. DHS Exhibit #2-A, supra.

         Additionally, during incarceration Father’s contact with Child was

inconsistent. Although weekly phone calls were part of the SCP, Father spoke

to Child on the phone a total of six times between December 2019 and October

2021, each call lasting 30 minutes or less. N.T. Termination Hearing, supra

at 20. Additionally, Father forwarded only one email to Child during this same

22-month period. Id. at 38. Importantly, CUA provided Father with a funded

telephone and set up an email account for him to enable him to contact Child.

Id. at 21-22. Despite this, Father did not utilize the resources at his command

and, consequently, did not maintain a consistent and close relationship with

Child.

                                      -7-
J-S09001-22



      Next, we consider whether the trial court abused its discretion by

concluding that the needs and welfare of Child would be served by terminating

Father’s parental rights pursuant to section 2511(b).      See Adoption of

C.L.G., supra. Father argues that DHS failed to show that a bond does not

exist between him and Child. Appellant’s Brief, at 18. Specifically, Father

argues there is a bond because he enjoyed the contact with his Child, but due

to his incarceration and COVID-19, more consistent phone calls were not

readily available. Id. This argument is meritless.

      When considering a child’s needs and welfare, the court must examine

the status of the natural bond to determine whether terminating a natural

parent’s rights would destroy something in existence that is necessary and

beneficial. In re Interest of C.S., 761 A.2d 1197, 1202 (Pa. Super. 2000).

Additionally, “in cases where there is no evidence of a bond between the

parent and the child, is it reasonable to infer that no bond exists.” In the

Interest of K.Z.S., 946 A.2d 753 (Pa. Super. 2008).

      Here, Caseworker Parks testified that, “Outside of CUA introducing

[F]ather to [Child], [Child] . . . had no knowledge of her father.”       N.T.

Termination Hearing, supra at 27. Additionally, Father has been incarcerated

in Kentucky since Child was 16 months old, and Father will not be released

from prison until she is almost ten. Id. at 35. Moreover, Child did not ask for

further contact with Father.   Id.    Additionally, during phone calls, Child

needed “to be reminded of who she [was] speaking to.” Id. at 26. From

these circumstances, the trial court could properly infer that no bond between

                                     -8-
J-S09001-22



Father and Child exists.    The evidence of record supports the trial court’s

determination that termination of Father’s parental rights is in Child’s best

interests, and that Child would not suffer any harm from termination of

Father’s rights. Thus, we will not disturb the trial court’s decision. In re S.P.,

supra.

      In summary, DHS proved by clear and convincing evidence that Father’s

conduct fell within section 2511(a)(2). G.L.L., supra. Additionally, a section

2511(b) analysis demonstrates that there is no parental bond between Father

and Child. C.S., supra. The record supports the trial court’s findings, and

the court’s conclusions are not the result of an error of law or an abuse of

discretion. In re A.R., supra. Accordingly, we affirm.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2022




                                      -9-